Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1, 3-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 13, and 18, fig. 1 of Hoque teaches a charge pump apparatus, comprising: a second charge pump system [20], configured to convert a second supply voltage into a second boost voltage; a switch transistor [22], coupled to the second charge pump system, and configured to output an output voltage according to the second boost voltage, wherein the switch transistor comprises a control terminal receiving the second boost voltage and a second terminal outputting the output voltage; and a voltage regulation circuit [eg. 42,44,54,64 for feeding back to adjust 20 through 30], coupled between the second terminal and the second charge pump system, and configured to control the second charge pump system according to the output voltage to adjust the second boost voltage so that the output voltage approaches to a target output value. Hoque does not teach a first charge pump system configured to convert a first supply voltage into a first boost voltage and coupled to a first terminal of the switch transistor. However, fig. 1 of Tang teaches a charge pump 10 for providing a supply voltage to a first terminal of a switching circuit. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating a charge pump for providing a supply to the first terminal of the switch transistor of Hoque as taught in Tang for the purpose of utilizing a suitable and well-known type of supply generation for a switching transistor. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the second charge pump system is configured to generate the second boost voltage according to a voltage regulation signal provided by the voltage regulation circuit, wherein the voltage regulation circuit adjusts the voltage regulation signal by using a binary search algorithm according to a comparison result 2between the output voltage and the target output value.
Regarding claims 3-12, 15-17, 19, and 20, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896